Citation Nr: 1456663	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired skin disability, including skin cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which among other things, denied service connection for skin cancer and a back disorder. 

In September 2013 the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the Virtual VA record.

The Veteran has claimed service connection for skin cancer and also referred to an unspecified "skin condition" he alleged to be secondary to herbicide (Agent Orange) exposure.  Private treatment records from Klingler Dermatology dated from May 1995 to December 2005 show treatment for various skin disorders.  These include basal cell carcinoma of the midrim right pinna excised in May 1995.  In addition to this diagnosis, these records document multiple skin disorder treated including actinic and seborrheic keratosis, compound nevus, lentigo, furuncle and burn on the left chest. The record shows that aside from the burn on the left chest, these skin conditions were on various parts of the Veteran's body.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the Veteran's skin claims as entitlement to service connection for an acquired skin disability, including seborrheic and actinic keratosis, compound nevus, lentigo, furuncle and burn on the left chest, and basal cell carcinoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired skin disability, including skin cancer, to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Chronic lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the lumbar spine was not exhibited within the first post service year.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service, and degenerative joint disease of the lumbar spine may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In this case, the VCAA duty to notify was satisfied by way of a letter dated in June 2010, prior to the September 2010 rating that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  The Board concludes that the duty to notify has been met and will proceed with adjudication of his appeals. Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and private treatment records have been obtained.  He has not reported VA treatment.  He was afforded an appropriate VA examination in August 2010, and a relevant opinion has been obtained from the examiner.  There is no indication that there is any relevant evidence outstanding in the claim.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the February 2013 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A request for VAMC records in Chicago, Illinois from April 1956 to 1999 was made, with records obtained that include records dating back to January 1957.  Issuance of a May 2013 supplemental statement of case reflecting consideration of VA medical records in the electronic record dated up to February 2013.  The Board is satisfied that there was substantial compliance with its remand orders.  Id., See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the September 2013 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  He stated in pertinent part about a claimed inservice injury to his back and described receiving medical treatment by a private medical physician several years later, the records of which are in the claims folder.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Veteran contends that service connection is warranted for a lumbar spine disorder.  He has alleged both in written lay statements and in his September 2013 Travel Board hearing that he hurt his back in service after lifting artillery shells in Vietnam.  He described these shells as weighing about 100 pounds.  His DD-214 shows he was assigned to an artillery unit and his MOS was as crewman.  

Service treatment records reveal that his back was normal on entrance examination of January 1967 with the accompanying report of medical history negative for back trouble of any kind or any other orthopedic problem.  The lone treatment record for back pain is an October 1968 record that revealed complaints of back pain and groin pain, with negative examination for back and no hernias present.  No other records document back pain and his July 1969 separation examination was negative for any findings of back problems.  In an accompanying Report of Medical History, the Veteran denied having or having had bone, joint, or other deformity or back trouble of any sort.  

Post service private records document back pain first shown in September 2001, with a history of low back pain due to sciatica.  He reported having sat in a chair in a certain position when he felt a pop in his back.  This incident was said to have taken place in June 2001.  Since then he had symptoms of pain radiating to the left side of his back, with pain increased by forward bending.  Examination showed mild kyphoscoliosis and tenderness to palpation on the left iliac crest.  Straight leg raising was negative and reflexes were 2+ and symmetric.  The assessment of his condition was low back pain since June 2001 probably due to sciatica.  MRI from the same month confirmed the presence of a moderate central disc protrusion at L4-5 and disc extrusion at L5-S1 with compression and displacement of left S1 nerve root.  He was confirmed to have compression of S1 nerve root on the left side causing sciatica.  He underwent physical therapy and occupational therapy for his symptoms and by November 2011 he reported his back pain as being gone.  

Subsequent private treatment records from 2002 to 2005 continued to document back problems with the back problems repeatedly diagnosed as back pain due to sciatica.  Records from 2005 to 2009 continued to document chronic back pain with radiculopathy, with a history of herniated disc of L5-S1 noted in November 2005.  Findings were noted to include decreased motion on flexion and positive straight leg raise noted in February 2008.  In addition to a past medical history significant for chronic back pain with radiculopathy, the problem lists from 2005 to 2009 also gave a history of osteoarthritis or osteoporosis primarily of the back and shoulders.  

None of the treatment records from 2001 through 2009 are noted to provide an opinion as to the cause of his back problems.

The Veteran underwent a VA examination in August 2010.  In this examination the examiner reviewed the claims file including the service treatment records showing the episode of back and groin pain treated in October 1968 with no further back pain during the rest of service.  The examiner noted that there was no further mention of back pain prior to September 2001 when he was treated for back pain since June 2001 after sitting in a chair in a certain position, with MRI from that time noted to show left sided disc herniation of L5-S1 with compression of the left L5-S1 nerve root.  The Veteran's history of having lifted 100 pound Howitzer shells in 1968 were noted, as well as a history given by him of having back pain ever since.  He indicated that he had no other injuries to his back after this incident.  The current complaints included baseline pain of 4.5 intensity nagging back pain all the time, which gets sharp when he would bend over, with this pain lasting several hours.  The onset of this back pain was reportedly 1968.  Examination revealed his back to have normal posture and appearance with no abnormal curvatures.  He also had no spasm or pain on motion.  There was tenderness and extremely limited range of motion in all planes.  The diagnosis was chronic back pain, herniated disc of L5-S1 with left sided nerve root impingement.  The examiner gave an opinion that his back pain was not caused by nor the result of his October 28, 1968 back injury.  The rationale was that his history of pain since service was not substantiated by the outside medical records, in which he claimed his back pain started in June 2001.

The Veteran's claims that his current lumbar spine disorder is due to trauma he experienced while he was on active duty and that low back pain has persisted since that time.  He is competent to report back problems from heavy lifting in service and his claim to this effect is credible, as it is supported by his MOS as artillery crewman and he is shown to have received heat treatment to his back in October 1968.  He is also competent to report low back pain has persisted since service, but continuity of symptoms is not credible.  

The Veteran specifically denied back trouble of any kind on his Reports of Medical History at service discharge.  There are no treatment records reflecting back problems for more than 30 years after service discharge.  The records from September 2001, which are the earliest records of post service back treatment available, reflect that his current low back pain was of less than 6 months duration beginning in June 2001.  The Board is not convinced that low back pain persisted since service, but the Veteran denied this problem at the time of service discharge and when first seen for back problems after service, reported a recent onset of back pain and did not relate the long-standing back pain that was present since service.   

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his pine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

In this instance, the VA examiner's opinion of August 2010 was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2014) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in August 2010 on which it bases its determination that service connection for lumbar spine disorder is not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the appellant's claim for service connection for a lumbar spine disorder.  The provisions of 38 U.S.C.A. § 5107(b) (West 2014) regarding reasonable doubt are not applicable.  The claim must be denied. 

Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Additionally, the evidence points to a post service injury in the form of a history given of sudden onset of back pain after sitting in a chair in a certain position in June 2001.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a lumbar spine disorder. 

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with a lumbar spine disorder, the weight of the evidence is against a finding that low back disability is related to his military service.  On these facts, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lumbar spine disorder is denied. 


REMAND

During his October 2013 Board hearing, the Veteran reported that he had skin cancer on his ear and nose that were frozen with nitrogen, and stated that he believed this was related to Agent Orange. 

The Veteran's military records confirm his service in the country of Vietnam during the Vietnam War Era.  Thus, exposure to Agent Orange herbicides is presumed. See 38 C.F.R. § 3.307 ; 3.309(e) (2014).  Chloracne is the only skin condition listed presumptively linked to Agent Orange exposure. Id. 

The service treatment records do not reflect the presence of chronic skin disability. The skin was normal on separation examination and on the Report of Medical History, the Veteran denied having or having had skin disease, boils, tumors, skin growths, cysts or cancer. 

As previously mentioned, private treatment records from Klingler Dermatology dated from May 1995 to December 2005 show treatment for various skin disorders.  These include basal cell carcinoma of the midrim right pinna excised in May 1995.  In addition to this diagnosis, these records document multiple skin disorder treated including actinic and seborrheic keratosis, compound nevus, lentigo, furuncle and burn on the left chest.  The record shows that aside from the burn on the left chest, these skin conditions were on various parts of the Veteran's body.  The various skin conditions have been found on the Veteran's head (including face, nose, hairline) chest, arms and back.

Even if a presumption is found inapplicable, however, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board finds that there are medical questions presented by this case that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional records (whether VA or private) of the Veteran should also be obtained. See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his claimed skin disorder(s).  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder. If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2014). 

2.  After the completion of number 1 above, to the extent possible, schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of the Veteran's variously diagnosed skin disorders during an active flare-up.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions and respond to the following: 

a) Please identify each skin disorder(s) found, including (but not limited to) actinic and seborrheic keratosis, compound nevus, lentigo, furuncle and burn on the left chest, skin neoplasm, and/or basal cell carcinoma.  For each skin disability identified, provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the skin disability had its onset in active service; or is otherwise the result of disease or injury in service, including presumed Agent Orange exposure. 

The examiner must provide reasons for each opinion. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case (SSOC) based on a review of the evidence since the last SSOC was issued.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


